Case 3:10-cr-30057-DWD Document 301 Filed 05/06/21 Page 1 of 4 Page ID #3208




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                 )
                                           )
                          Plaintiff,       )
                                           )
 vs.                                       )         Case No. 10-CR-30057-DWD
                                           )
 TAVIS D. DOYLE,                           )
                                           )
                          Defendant.       )

                                  MEMORANDUM & ORDER

DUGAN, District Judge:

       On March 26, 2021, the United States filed a motion to authorize payment from the

inmate trust account of Defendant Tavis D. Doyle (Doc. 299). On August 25, 2011, the

Court sentenced Doyle to life imprisonment and ordered him to pay a special assessment

of $300.00 and a fine of $3,000.00 (Doc. 226). Doyle has paid $300.00 towards the special

assessment, and $1,313.74 towards his fine; leaving a total outstanding balance of

$1,686.26 still owed 1.

       According to the United States, the Bure

possession, custody, or control $1,665.59 in encumbered funds belonging to Doyle that

are currently held in his prison trust account.    The Government seeks payment from




1The Government represented in its Motion that as of March 22, 2021, Defendant owed a balance
of $1,731.26 (Doc. 299). According to Defendant, he submitted a payment on March 9, 2021,
reducing his outstanding balance to $1,666.26 (Doc. 300). However, the records maintained by

owes $1,686.26 on his fine.
                                               1
Case 3:10-cr-30057-DWD Document 301 Filed 05/06/21 Page 2 of 4 Page ID #3209




to turn over $1,665.59 to be applied to his outstanding debt in this case. Doyle timely

                                   Motion (Doc. 300). Doyle politely expresses his objection

to the motion, protesting that he has faithfully participated in the Inmate Financial

                                    2,   paying $45.00 quarterly, and has been making timely

payments for at least 8 years. Doyle argues that it is unfair that his money can be seized

by the Government when he continues to meet his required installment payments.

       Several methods exist for the Government to collect debts like restitution and fines

resulting from criminal prosecution. See Untied States v. Meux, 597 F.3d 835, 837 (7th Cir.

                                    ized to enforce a judgment imposing a fine or restitution

                                                     es for the enforcement of a civil judgment

                                                 l law gives the Government a lien on all of

                                                                                          See 18

U.S.C. § 3613(c); United States v. Lemberger, 673 Fed.Appx. 579, 580 (7th Cir. 2017). This

                                                     mate trust account, and generally, such

funds are not exempt from enforcement. See 18 U.S.C. § 3613(a); United States v. Sanchez-

Estrada, 62 F.3d 981, 989 (7th Cir. 1995); Lemberger, 673 Fed.Appx. at 580 (Fine and

restitution obligations may be enforced in the manner provided for in 18 U.S.C. §§ 3571-

3574 and 18 U.S.C. §§ 3611-3615, plus



2The Inmate Financial Responsibility Program is a program through which BOP staff members
help inmates develop plans to meet their financ
                                                     job training programs, furloughs, and higher
commissary spending limits, and access to community-based programs. But is it a purely
voluntary program. United States v. McKnight, 665 F.3d 786, 795 (7th Cir. 2011), citing 28 C.F.R.
545.10-545.11, and United States v. Boyd, 608 F.3d 331, 333 (7th Cir. 2010).
                                                 2
Case 3:10-cr-30057-DWD Document 301 Filed 05/06/21 Page 3 of 4 Page ID #3210




                                          in the [inmate paym

        The undersigned is not unsympathetic to Defendant's position. However,

Defendant has not offered a sound legal basis to deny the pending motion. The statutory

provisions relied on by the Government permit the non-exempt fun

account to be taken and applied toward his criminal monetary obligation. Further, 18

                                                                            e fine that he still

owes. See 18 U.S.C. § 3664(n) (a person who is obligated to pay restitution or a fine and




                                                  RP program does not create a contractual

relationship with the Government. As other district courts have persuasively reasoned,



assumed by the government in exchange for

Shelton v. United States



       understanding of the IFRP and his pledge to submit payments according to
       the specified schedule, and it indicates that prison staff participated only in
       providing information on the IFRP pr
       signature. In short, the signed financial plan does not reflect consideration

       participation.

Id.; see also Kaplan v. Ortiz, 2018 WL 1522714, at *4 (D.N.J. Mar. 28, 2018); Ewing v. Carter,

2014 WL 1516332, at *3 (N.D. W. Va. Apr. 17, 2014)

inmate financial plan document was a contract).


                                              3
Case 3:10-cr-30057-DWD Document 301 Filed 05/06/21 Page 4 of 4 Page ID #3211




      In short, Federal law gives the Government a lien on Defendant's inmate trust

account, and 18 U.S.C. § 3664(n) obliges him to

fine that he still owes. Defendant's participation in the IFRP does not otherwise preclude

the Government from collecting the fine through all other available reasonable means,

including 18 U.S.C. § 3613. Accordingly, the Court FINDS that Defendant still owes at

least $1,665.59 on his fine. For good cause shown, the Court GRANTS the motion to

authorize payment from inmate trust account (Doc. 299). The Bureau of Prisons is

AUTHORIZED and ORDERED to turnover to the Clerk of this Court payment in the

amount of $1,665.59. The Clerk of Court shall accept the funds currently held in the trust

account for the following inmate:

             Tavis Doyle
             Reg. No. 08598-025
             USP Tucson
             P.O. Box 24550
             Tucson, AZ 85734

      The Clerk shall apply these funds as payment towards the criminal monetary

penalties owed by the defendant in this case. Payments shall be made payable to the

Clerk of the District Court, 750 Missouri Avenue, East St. Louis, Illinois 62201. The

United States shall provide a copy of this Order to the Garnishee.

      SO ORDERED.

      Dated: May 6, 2021


                                                  ______________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge


                                            4
